DETAILED ACTION
1.	The Amendment filed 12/14/2021 have been entered. Claims 1-14 in the application remain pending and are currently being examined. Claims 1 & 10 were amended. Claims 15-20 were cancelled. 

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 09/17/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b) of claims 10-14 are withdrawn per amendments of claim 10.

5.	The claim rejections under AIA  35 U.S.C. 102(a)(1) as anticipated by Burns et al. (US 5,849,359) of claims 1-2 & 6-11 are withdrawn per amendments of claim 1.

6.	The claim rejections under AIA  35 U.S.C. 103 as obvious over Burns et al. (US 5,849,359) of claims 3-5 & 12 are withdrawn per amendments of claim 1.

withdrawn per amendments of claim 1.

Claim Rejections - 35 USC § 112	
8.	Claim 5 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As regards to	 claim 5, line 2 recites the limitation “four second mating elements”, wherein it is unclear whether these four second mating elements are the same as the second mating element recited in claim 1 or different mating elements.  For examination purposes, examiner is interpreting “four second mating elements” as “four of the second mating element” to reference the second mating element as recited in claim 1. To correct this problem, amend line 2 to recite “four of the second mating element”.

Claim Rejections - 35 USC § 102
9.	Claims 1-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Inaba et al. (US 6,299,687) hereinafter Inaba.
As regards to claim 1, Inaba discloses an apparatus for selectively applying a paint coating to portions of a workpiece having at least one area that is not be coated (abs; fig 1-14; clm 1), comprising: 
at least one jig 40+41+42+43+20+21+22 (col 4, ln 38-col 7, ln 54; fig 1-14; clm 1), comprising: 

a bar 20 pivotally coupled to the platform 40 and pivotally movable with respect to the platform 40 (col 4, ln 45-col 5, ln 11; fig 1-6; clm 1); 
at least one masking element 21+22 coupled to the bar 20 and extending from the bar 20 towards the platform 40, the masking element 21+22 having a shape and form that covers the at least one area of the workpiece W that is not to be coated when the masking element 21+22 is engaged with the workpiece W (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1); and 
a first connector 42 defining a first mating element 43 having a first shape, the bar 20 pivotally coupled to the first connector 42 by lowering the bar 20 into place covering the at least one area of the workpiece W that is not to be coated (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1); and 
at least one carrier 30+32+33+34 (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1) comprising: 
a base 30 (col 4, ln 45-60; fig 1-6; clm 1); and 
at least one-second connector 32 defining a second mating element 33+34 having a second shape, the shape of the second mating element 33+34 mateable with the shape of the first mating element 43 such that the jig 40+41+42+43+20+21+22 is releasably coupled to the carrier 30+32+33+34 upon mating the first mating element 43 with the second mating element 33+34 (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1).  

As regards to claim 3, Inaba discloses an apparatus (abs; fig 1-14; clm 1), wherein the first mating element 43 is within a hollow square tube and the second mating element 34 is a square prong extending upwardly from the base 30 of the carrier 30+32+33+34 (col 6, ln 28-51; fig 1-6 & 11-12; clm 1).  
As regards to claim 4, Inaba discloses an apparatus (abs; fig 1-14; clm 1), wherein the square prong becomes smaller and is shorter at the upright L-shaped terminal end distal from the base 30 (col 6, ln 28-51; fig 11-12; clm 1).
As regards to claim 5, Inaba discloses an apparatus (abs; fig 1-14; clm 1), wherein the base 30 of the carrier 30+32+33+34 supports four second mating elements 33+34 (two 33 + two 34, see fig 11), each mateable with a first mating element 43 of a corresponding jig 40+41+42+43+20+21+22 (col 6, ln 28-51; fig 1-6 & 11-12; clm 1).  
As regards to claim 6, Inaba discloses an apparatus (abs; fig 1-14; clm 1), wherein the bar 20 is moveable between an open position allowing the workpiece W to be placed on the platform 40 and a closed position where the bar 20 maintains the workpiece W in place on the platform 40, and wherein the jig 40+41+42+43+20+21+22 further comprises a closure mechanism comprising bearing 14 + hook 16 + latch 24, releasably securing the bar 20 in the closed position (col 4, ln 61-col 5, ln 28; fig 1-6; clm 1).  

As regards to claim 8, Inaba discloses an apparatus (abs; fig 1-14; clm 1), wherein the closure mechanism comprising bearing 14 + hook 16 + latch 24, has at least three closure settings varying a distance between the at least one masking element 21+22 and the platform 40 depending on the rotational position of the bar 20 on the bearing 14 (col 4, ln 61-col 5, ln 28; fig 1-6; clm 1).   
As regards to claim 9, Inaba discloses an apparatus (abs; fig 1-14; clm 1), wherein the platform 40 has a longitudinal axis, and where the bar 20 is aligned with the longitudinal axis of the platform 40 (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1).  
As regards to claim 10, Inaba discloses an apparatus (abs; fig 1-14; clm 1), wherein the at least one area not to be coated is a protrusion (top part of workpiece W, see fig 2-4) having a top and at least one side (top L-part of workpiece W, see fig 2-4), and wherein the at least one masking element 21+22 has a top and at least one side wall that cover at least a portion of the top and at least one side of the protrusion (top L-part of workpiece W, see fig 2-4) when the bar 20 is in the closed position (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1).  
Claim Rejections - 35 USC § 103
10.	Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba as applied to claim 10 above and further in view of Burns et al. (US 5,849,359) hereinafter Burns.
As regards to claim 11, Inaba discloses an apparatus (abs; fig 1-14; clm 1), and the at least one carrier 30+32+33+34 (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1) comprising a base 30 (col 4, ln 45-60; fig 1-6; clm 1), however Inaba does not disclose a transport system; at least one spindle having first and second ends, the first end coupled to the transport system and the second end coupled to the base 30 of the carrier 30+32+33+34; and a coating chamber, wherein the transport system moves the spindle through the coating chamber.  
Burns discloses an apparatus for simultaneously coating a plurality of workpieces 54 system and selectively applying a coating to portions of workpieces 54 having at least one area that is not be coated (abs; fig 1-11), comprising a drive system (not shown); at least one spindle 32 having first and second ends (see fig 3-4), the first end 24 coupled to the drive system (not shown) and the second end 34 coupled to the base comprising central shaft 12 & remaining support structure of the carrier fixture 10; and a coating chamber (not shown), wherein the drive system (not shown) rotates the spindle 32 through the coating chamber (not shown) (col 1, ln 22-39; col 3, ln 29-40; col 5, ln 51-col 6, ln 66; fig 1-2, 6, & 9-11; clm 10). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include a drive system (not shown); at least one spindle 32 having first and second ends (see fig 3-4), the first end 24 coupled to the drive system (not shown) and the second end 34 coupled 
As regards to claim 12, Inaba discloses an apparatus (abs; fig 1-14; clm 1), and the at least one carrier 30+32+33+34 (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1) comprising a base 30 (col 4, ln 45-60; fig 1-6; clm 1), however Inaba does not disclose wherein the transport system is a chain driven by a motor.  
Burns discloses an apparatus for simultaneously coating a plurality of workpieces 54 system and selectively applying a coating to portions of workpieces 54 having at least one area that is not be coated (abs; fig 1-11), wherein the drive system (not shown) can be a gear driven by a motor, (col 1, ln 22-39; col 3, ln 29-40; col 5, ln 51-col 6, ln 66; fig 1-2, 6, & 9-11; clm 10), however the combination of Inaba and Burns does not disclose a chain, but Burns teaches the gear driven or other means. A chain and gear driven or other means are considered functionally equivalent driving methods. Therefore, before the effective filing date of the invention, it would have been obvious to .

11.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Inaba and Burns as applied to claim 12 above and further in view of Regan et al. (US 2015/0189951 A1) hereinafter Regan.
As regards to claim 13, Inaba discloses an apparatus (abs; fig 1-14; clm 1), and the at least one carrier 30+32+33+34 (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1) comprising a base 30 (col 4, ln 45-60; fig 1-6; clm 1), Burns discloses an apparatus (abs; fig 1-11), wherein the coating chamber comprises the drive system (not shown) moves the spindle 32 through the coating chamber, rotating the spindle 32 (col 1, ln 22-39; col 3, ln 29-40; col 5, ln 51-col 6, ln 66; fig 1-2, 6, & 9-11; clm 10), however the combination of Inaba and Burns does not disclose at least one belt; and at least one spray gun adapted to supply a coating material to the workpiece 54, wherein at least a portion of the spindle 32 is brought into engagement with the belt rotating the spindle 32 with respect to the spray gun.

As regards to claim 14, Inaba discloses an apparatus (abs; fig 1-14; clm 1), and the at least one carrier 30+32+33+34 (col 4, ln 38-col 7, ln 36; fig 1-6; clm 1) comprising a base 30 (col 4, ln 45-60; fig 1-6; clm 1), Burns discloses an apparatus (abs; fig 1-11), wherein the coating chamber comprises the drive system (not shown) moves the spindle 32 through the coating chamber, rotating the spindle 32 (col 1, ln 22-39; col 3, ln 29-40; col 5, ln 51-col 6, ln 66; fig 1-2, 6, & 9-11; clm 10), however the combination of 
Regan discloses an automated coating apparatus (abs; fig 1-30), comprising a coating chamber with at least one conveyor belts and rollers and at least one spray gun nozzle adapted to supply a coating material to the workpiece, wherein at least a portion of a rotating rod is activated with the conveyor belts and rollers rotating the rotating rod with respect to the spray gun nozzle, wherein the spray gun nozzle is coupled to an x-y table and the position of the at least one spray gun is adjustable by the x-y table ([0077]; [0099]-[0105]; fig 13-30). Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to include at least one conveyor belts and rollers and at least one spray gun nozzle adapted to supply a coating material to the workpiece, wherein at least a portion of a rotating rod is activated with the conveyor belts and rollers rotating the rotating rod with respect to the spray gun nozzle, wherein the spray gun nozzle is coupled to an x-y table and the position of the at least one spray gun is adjustable by the x-y table in the apparatus of Inaba and Burns, because Regan teaches the use of at least one conveyor belts and rollers and at least one spray gun nozzle adapted to supply a coating material to the workpiece, wherein at least a portion of a rotating rod is activated with the conveyor belts and rollers rotating the rotating rod with respect to the spray gun nozzle, wherein the spray gun nozzle is coupled to an x-y table and the position of the at least one spray gun is adjustable by the x-y table in order to transport the workpieces through the coating chamber and to apply a continuous application of material ([0077]; [0099]-[0105]; fig 13-30).
Response to Arguments
12.	Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Claim Interpretation under 35 U.S.C. 112(f).

13.	In response to applicant’s arguments, please consider the following comments.
(a) Examiner contends all structural elements have a shape and form. As discussed in detail in the 09/17/2021 Office Action, Examiner maintains the position that the limitations “masking element”, “first mating element”, “second mating element” and “closure mechanism” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

.

Conclusion
15.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717